                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

                                                          §
    In re:                                                §   Chapter 11
                                                          §
                                                          §   Case No. 20-81688-CRJ11
    REMINGTON OUTDOOR COMPANY,                            §
    INC. et al.,                                          §   Jointly Administered
                                                          §
                     Debtors.                             §
                                                          §


                  SANDY HOOK FAMILIES’ REPLY TO DEBTORS’ RESPONSE TO
                  MOTION TO CONDUCT DISCOVERY PURSUANT TO RULE 2004

             1.     The Sandy Hook Families1 file this reply to the late-filed Debtors’ Response to Soto

Plaintiffs’ Motion to Conduct Rule 2004 Discovery [Docket No. 470] (the “Response”). The

Debtors filed their Response on the eve of the hearing on the Families’ Rule 2004 Motion,

restricting the time allowed for the Families to respond.

             2.     As an initial matter, the Debtors refuse to engage on the actual, limited scope of the

Families’ requests.2 The Families refer the Court to the Report filed earlier today by the Families

[Docket No. 476] for a complete explanation of why the discovery sought (from no earlier than

2018) is completely irrelevant to the underlying state court litigation, which concerned marketing

conduct in the 2006-2012 time period. The Debtors’ conclusory assertions that the discovery

sought is in furtherance of the state court proceeding (and citations to inapposite case law regarding

the pending proceeding rule) is only reasonable if you ignore what the discovery requests actually


1
      Capitalized terms that are not defined herein have the meanings given to them in the Sandy
      Hook Families’ Rule 2004 Motion.
2
      In their Response, Debtors chide the Families for failing to file amended discovery requests
      documenting their concessions. Attached hereto as Exhibit A are the Families’ amended
      discovery requests.


                                                      1
Case 20-81688-CRJ11               Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                 Desc
                                   Main Document     Page 1 of 11
seek. The Debtors’ conclusory assertions that the discovery sought is in furtherance of the state

court proceeding (and citations to inapposite case law regarding the pending proceeding rule) is

only reasonable if you ignore what the discovery requests actually seek. For reference, the

Families list the four remaining, pending categories of documents that the Families seek from the

Debtors:

      Requests 1, 2 & 11: Documents related to the financial condition of the Debtors in the
       immediate period prior to their filing of this bankruptcy, including valuation of assets,
       business, liabilities, debt, or equity securities.

      Requests 4 & 15: Documents related to how tort liabilities like the Sandy Hook Wrongful
       Death Action may have factored into the decision to file for bankruptcy and why such
       liabilities were omitted from the schedule of unsecured creditors;

      Requests 16 and 17: Documents related to potentially available insurance proceeds that
       could be used to pay tort claim liabilities; and

      Request 18: Documents relating to any releases Debtors intend to request in connection
       with the chapter 11 cases and 363 sale.

       3.      After distorting the content of the discovery requests, the Debtors claim that the

Families have not established “that the discovery they seek is reasonably necessary to protect their

legitimate interests in the bankruptcy cases.” (Response at 6.) The Debtors then inaccurately

describe the Families’ position by claiming that the sole basis for which they seek discovery is

suspicion about an improper bankruptcy purpose.

       4.      The Debtors, who have refused to provide a single document to the Families, are

correct that the Families are unable to determine whether the bankruptcy filings or expedited sale

process were necessary or if they were filed for an improper purpose. However, the Families are

not seeking discovery to go on what the Debtors suggest is a mere fishing expedition—they seek

discovery in anticipation of a contested Sale Hearing scheduled to occur in less than a month. The

Debtors’ refusal to acknowledge that objections to the sale are due in less than a week and that

there will be a contested Sale Hearing in less than a month is particularly conspicuous here.


                                                 2
Case 20-81688-CRJ11          Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                   Desc
                              Main Document     Page 2 of 11
       5.      The Debtors spend nearly half of their brief tilting at windmills in an effort to paint

the Families as unreasonable creditors who have the gall to question whether the Debtors are

seeking proper relief under the Bankruptcy Code. (Response at 6-11.) However, the main reason

the Families requested discovery is in furtherance of their preparation of a sale objection that seeks

to ensure that any sale does not unlawfully prejudice their claims. None of the following valid

reasons—set forth in the Families’ submissions and clearly related to the Families’ need to

evaluate potential objections to the sale—are addressed by the Debtors in their Response:

      First, the Families seek discovery related to whether the Debtors will be administratively

       insolvent after the proposed sale closes, assuming it is approved, and therefore lack the

       resources to administer these chapter 11 cases. To the extent applicable insurance coverage

       is available to satisfy tort claims, in whole or in part, the Families want to ensure that the

       administratively insolvent nature of the Debtors’ estates is not invoked as a justification

       for denying tort claimants, like the Families, access to meaningful insurance proceeds. (See

       Request Nos. 1, 2, 11, 16, 17.)

      Second, there is currently only limited information available about the impact a sale may

       have on tort claimants, limiting the Families’ ability to ensure that the contemplated sale

       does not improperly release or prejudice their claims. (See Request Nos. 2, 16–18.)

      Third, the Families need to confirm that a sale does not impact applicable insurance

       coverage. (See Request Nos. 16–18.)

      Lastly, at the Sale Hearing, the Debtors will be required to carry their evidentiary burden

       to demonstrate that the proposed sale is proper under the facts and circumstances of these

       cases. The Families are entitled to discovery designed to test these factual assertions and

       confirm that this expedited sale process is in fact appropriate under the facts and



                                                  3
Case 20-81688-CRJ11          Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                  Desc
                              Main Document     Page 3 of 11
       circumstances of these cases, and that the Debtors are not improperly using chapter 11 to

       selectively discharge unliquidated tort liabilities that the Debtors have asserted are worth

       less than $15,000, while their businesses otherwise continue without interruption. (See

       Request Nos. 1, 2, 4, 11 and 15.)

       6.      The Debtors also argue that the Families are using their Rule 2004 Motion to re-

litigate the issues raised in their objection to the bidding procedures. In other words, according to

the Debtors, the bidding procedures hearing was too soon to raise these concerns, but now it is too

late. This flawed logic cannot withstand scrutiny. To secure Court approval of any sale, the

Debtors must carry their evidentiary burden, and parties in interest such as the Families are entitled

to test the Debtors’ evidence by, among other things, seeking relevant discovery from the Debtors.

       7.      The Debtors also contend that discovery relating to the Sale Hearing is premature

because there is not a contested matter. This argument should be rejected by the Court. Courts

applying the “pending proceeding” rule universally recognize that Rule 2004 Discovery is

appropriate when a contested matter has not been formally commenced, see, e.g., In re SunEdison,

Inc., 572 B.R. 482, (Bankr. S.D.N.Y. 2017) (under the pending proceeding rule, “once an

adversary proceeding or contested matter is commenced, discovery should be pursued under the

Federal Rules of Civil Procedure and not by Rule 2004”) (internal citations omitted),3 and that the

pending proceeding rule does not apply when the discovery sought is unrelated to the pending

proceeding. See In re Wash. Mut., Inc., 408 B.R. 45, 51 (Bankr. D. Del. 2009) (collecting cases).




3
    To the extent the Court determines the Sale Hearing constitutes a contested matter, the Families
    respectfully submit that their Rule 2004 Motion should be construed as a motion to compel
    pursuant to Bankruptcy Rules 7026 and 7034, made applicable to contested matters pursuant
    to Bankruptcy Rule 9014(c).


                                                  4
Case 20-81688-CRJ11          Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                  Desc
                              Main Document     Page 4 of 11
       8.      Because of the expedited timeline in these proceedings, the Families are obligated

to file a sale objection before the Debtors have selected a winning bidder. The timing of the

process requested by the Debtors necessitates expedient and cooperative discovery in order for all

interested parties to evaluate the serious consequences a sale will have on their claims.




                                                 5
Case 20-81688-CRJ11          Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29               Desc
                              Main Document     Page 5 of 11
Dated: August 27, 2020
       Huntsville, Alabama


                                                Respectfully submitted,

                                                By: Tazewell T. Shepard IV
                                                 Tazewell T. Shepard III
                                                 Tazewell T. Shepard IV
                                                 State Bar No. 24004246
                                                 SPARKMAN, SHEPARD & MORRIS, P.C.
                                                 P.O. Box 19045
                                                 Huntsville, AL 35804
                                                 Tel: (256) 512-9924
                                                 ty@ssmattorneys.com

                                                 KOSKOFF KOSKOFF & BIEDER
                                                 Joshua Koskoff (admitted pro hac vice)
                                                 Alinor Sterling (admitted pro hac vice)
                                                 David Bernard (admitted pro hac vice)
                                                 Jeffrey Wisner (admitted pro hac vice)
                                                 350 Fairfield Avenue
                                                 Bridgeport, CT 06604
                                                 Tel: (203) 336-4421
                                                 jkoskoff@koskoff.com

                                                 - and -

                                                 SELENDY & GAY PLLC
                                                 Faith Gay (admitted pro hac vice)
                                                 1290 Avenue of the Americas,
                                                 New York, NY 10104
                                                 Tel. (212) 390-9000
                                                 fgay@selendygay.com


                                                 Counsel for the Sandy Hook Families




                                            6
Case 20-81688-CRJ11          Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29              Desc
                              Main Document     Page 6 of 11
                                CERTIFICATE OF SERVICE

                  This is to certify that I have this the 26th day of August, 2020 served the
   foregoing pleading upon the Debtor’s 40 largest unsecured creditors, all counsel of record
   requesting notice, all other persons requesting notice, and the Office of the Bankruptcy
   Administrator by electronic service through the Court’s CM/ECF system and/or by
   placing a copy of same in the United States Mail, postage pre-paid.


                                                        /s/ Tazewell T. Shepard IV
                                                        Tazewell T. Shepard IV




                                                6

Case 20-81688-CRJ11        Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                   Desc
                            Main Document     Page 7 of 11
                  EXHIBIT A




                                      6

Case 20-81688-CRJ11   Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29   Desc
                       Main Document     Page 8 of 11
                                         REQUESTS

   REQUEST NO. 1

                  Documents sufficient to show your financial performance and projections
   covering the years 2018 – 2020 inclusive (include both actual results and projections).

   REQUEST NO. 2

          Documents reflecting any valuation of your assets, business or liabilities,
   including the Sandy Hook Wrongful Death Action, from 2018 to the present.

   REQUEST NO. 3

                  Documents reflecting Communications with prepetition lenders relating to
   the Sandy Hook Wrongful Death Action, and your decision to pursue chapter 11 and/or
   sale of substantially all of Remington’s going concern business.

   REQUEST NO. 4

                  Documents relating to the role of the Sandy Hook Wrongful Death Action,
   and the denial of your petition for certiorari, in the decision to commence your chapter 11
   cases and/or pursue an asset sale under section 363 of the Bankruptcy Code and your
   decision to “explore strategic alternatives” in December 2019 as described in the D’Arcy
   Decl. ¶¶ 47-48.

   REQUEST NO. 5

                  WITHDRAWN

   REQUEST NO. 6

                  WITHDRAWN

   REQUEST NO. 7

           Documents concerning the prepetition marketing of your assets and negotiations
   over a potential sale of those assets, and any Communications with any party, including
   but not limited to the Navajo Nation, in connection therewith regarding the Sandy Hook
   Wrongful Death Action.

   REQUEST NO. 8

                  Documents sufficient to show indications of interest or bids you have
   received, and any confidentiality or non-disclosure agreements you have entered into, in
   connection with the proposed sale of your assets either pre- or post-petition.

   REQUEST NO. 9


                                                6

Case 20-81688-CRJ11        Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                Desc
                            Main Document     Page 9 of 11
                Communications with potential buyers regarding the Sandy Hook
   Wrongful Death Action.

   REQUEST NO. 10

                 WITHDRAWN

   REQUEST NO. 11

                   Documents sufficient to show your valuation of any debt or equity
   securities associated with the Debtors.

   REQUEST NO. 12

                 WITHDRAWN

   REQUEST NO. 13

                 WITHDRAWN

   REQUEST NO. 14

                 WITHDRAWN

   REQUEST NO. 15

                 Documents relating to your decision to omit the claims of the Sandy Hook
   Families from your list of top 40 unsecured creditors.

   REQUEST NO. 16

           Documents relating to any insurance policies applicable to the Sandy Hook
   Wrongful Death Action, including any policies under which you have provided notice of
   claims, and all Communications with insurance companies regarding any notice of
   claims.

   REQUEST NO. 17

                 Documents sufficient to show the total fees and expenses you have
   incurred defending the Sandy Hook Wrongful Death Action, how much has been
   reimbursed by insurance, and whether such amounts are inside or outside coverage limits.

   REQUEST NO. 18

                 Documents relating to any releases you intend to request in connection
   with your chapter 11 cases or 363 sale.




                                               6

Case 20-81688-CRJ11       Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29                Desc
                           Main Document    Page 10 of 11
   REQUEST NO. 19

              WITHDRAWN

   REQUEST NO. 20

              WITHDRAWN

   REQUEST NO. 21

              WITHDRAWN

                            INTERROGATORIES

   INTERROGATORY NO. 1

              WITHDRAWN

   INTERROGATORY NO. 2

              WITHDRAWN

   INTERROGATORY NO. 3

              WITHDRAWN

   INTERROGATORY NO. 4

              WITHDRAWN




                                      6

Case 20-81688-CRJ11   Doc 480 Filed 08/27/20 Entered 08/27/20 05:52:29   Desc
                       Main Document    Page 11 of 11
